Title: To George Washington from the United States House of Representatives, 29 November 1792
From: United States House of Representatives
To: Washington, George



Sir,
United States [Philadelphia] the 29th of Novr 1792.

In obedience to the Order of the House of Representatives, I do myself the honor to transmit to you, their Resolution of this date, on the subject of an assay of foreign Coins. With the most perfect consideration, I am Sir, Your most obedient, and very humble Servant

Jona: Trumbull Speaker.

